                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

DEQUAN BOTSWANA THOMAS,                           Case No. 17-53017-MAR
                                                  Honorable MARK A. RANDON
      Debtor.                                     Chapter 13

13022 Foley Street
Detroit, MI 48227
XXX-XX-4591
________________________________/

                  MOTION TO VACATE THE AUTOMATIC STAY
                   AS TO THE WAYNE COUNTY TREASURER

      NOW COMES the Wayne County Treasurer, by and through its counsel,
KILPATRICK & ASSOCIATES, P.C., and moves this Court to vacate the Automatic
Stay as it relates to Wayne County Treasurer (“Treasurer”), and in support thereof
states as follows:
      1.        On or about September 15, 2017, the Debtor filed a Voluntary Petition
for relief under Chapter 13 of Title 11 of the United States Bankruptcy Code.
      2.        The Wayne County Treasurer is a Creditor in this case; it is the tax
collecting governmental unit for Wayne County, Michigan and it is the Treasurer’s
duty to collect property taxes which accrue on both real and personal property for the
County and various cities within the County.
      3.        The Treasurer brings this Motion pursuant to 11 U.S.C. § 362(d) and
Fed. R. Bankr. P. 4001 and L.B.R. 4001-1 (E.D.M.). This Court has jurisdiction over
this Motion pursuant to 28 U.S.C. § 1334 and this matter is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(G).
      4.        The estate includes real property located at 14845 St. Marys, Detroit,
Michigan ("Property")
      5.        After the Debtor filed the Bankruptcy case, post-petition taxes to the
Treasurer have accrued in the amount of Eight Thousand Eight Hundred Fifty Four


  17-53017-mar       Doc 67   Filed 10/21/20   Entered 10/21/20 10:37:28   Page 1 of 8
and 63/100 Dollars ($8,854.63) for the tax years of 2017, 2018 and 2019; the total
amount currently due including pre-petition taxes is Ten Thousand Nine Hundred
Sixty and 55/100 Dollars ($10,960.55).
      6.      The Taxes are secured by a lien on property located at 14845 St. Marys,
Detroit, Michigan ("Property").
      7.      Based upon information and belief, the estimated value of the real
property is approximately Forty Six Thousand Eight Hundred and 00/100 Dollars
($46,800.00).
      8.      Based upon information and belief, the 14845 St. Marys Property is
subject to a mortgage held by Grand River Holding LLC and MJM Restoration LLC.
      9.      The amount due and owing to the Treasurer accrues interest at the rate
of one percent (1%) per month or twelve percent (12%) per annum or more pursuant
to MCL §§ 211.59 and 211.78a.
      10.     The Treasurer's claims are secured by a lien against the Property, which
is superior to all other security interest or liens pursuant to MCL § 211.40.
      11.     Contrary to Debtor's obligations, the Debtor has neglected, failed and
refused to pay the post-petition real property taxes.
      12.     The Debtor's failure to pay real property taxes as same become due and
owing constitutes "cause" to vacate the Automatic Stay pursuant to 11 U.S.C. §
362(d)(1).
      13.     It would be unfair and inequitable for this Court to continue the Stay
considering the facts and circumstances of this case.
      14.     The Wayne County Treasurer sought consent for relief from the
Automatic Stay from Debtor’s Counsel on October 20, 2020. However, the request
was denied.




  17-53017-mar    Doc 67    Filed 10/21/20   Entered 10/21/20 10:37:28   Page 2 of 8
      WHEREFORE, Creditor, the Wayne County Treasurer, prays that this
Honorable Court vacate the Automatic Stay, allowing the Treasurer to pursue
remedies of collection pursuant to applicable state law and grant such other and
further relief as this Court deems just and equitable.


                                        Respectfully Submitted,

                                        KILPATRICK & ASSOCIATES, P.C.
                                        Attorney for Creditor, Wayne County Treasurer


                                        /S/RICHARDO I. KILPATRICK
                                        RICHARDO I. KILPATRICK (P35275)
                                        615 Griswold, Suite 1305
                                        Detroit, MI 48226
                                        (248) 377-0700
                                        ecf@kaalaw.com
Dated: October 21, 2020




  17-53017-mar     Doc 67   Filed 10/21/20   Entered 10/21/20 10:37:28     Page 3 of 8
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

DEQUAN BOTSWANA THOMAS,                         Case No. 17-53017-MAR
                                                Honorable MARK A. RANDON
      Debtor.                                   Chapter 13

13022 Foley Street
Detroit, MI 48227
XXX-XX-4591
________________________________/

                 ORDER VACATING THE AUTOMATIC STAY
                 AS TO THE WAYNE COUNTY TREASURER

      This matter having come before the Court on the Wayne County Treasurer’s
(“Treasurer”) Motion to Vacate the Automatic Stay; all parties in interest having been
served a copy of said Motion, proposed Order Vacating the Automatic Stay, Brief in
Support, Notice of the Motion and a Proof of Service; No objections having been
filed and if filed having been resolved or overruled; said Creditor having a validly
perfected security interest in the premises located at 14845 St. Marys, Detroit,
Michigan (“Property”) pursuant to State law and a claim for unpaid real property
taxes in the amount of Ten Thousand Nine Hundred Sixty and 55/100 Dollars
($10,960.55) including post-petition claims for 2017, 2018 and 2019 of              Eight
Thousand Eight Hundred Fifty Four and 63/100 Dollars ($8,854.63); said property
having an estimated value of Forty Six Thousand Eight Hundred and 00/100 Dollars
($46,800.00) and being subject to a mortgage held by Grand River Holding LLC and
MJM Restoration LLC, and the Court being fully advised in the premises:
      IT IS ORDERED that the Automatic Stay shall be and is hereby vacated to
the Wayne County Treasurer as to the Property, and that the Treasurer can take any
and all actions available under applicable state laws to collect its debt(s).




  17-53017-mar    Doc 67    Filed 10/21/20   Entered 10/21/20 10:37:28    Page 4 of 8
      IT IS FURTHER ORDERED that in the event the Treasurer receives
proceeds in excess of the amount of the claims due to the Treasurer plus attorney fees
and costs, the Treasurer shall turn the surplus over to the Trustee.




  17-53017-mar    Doc 67    Filed 10/21/20   Entered 10/21/20 10:37:28   Page 5 of 8
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
DEQUAN BOTSWANA THOMAS,                       Case No. 17-53017-MAR
                                              Honorable MARK A. RANDON
      Debtor.                                 Chapter 13

13022 Foley Street
Detroit, MI 48227
XXX-XX-4591
________________________________/

        NOTICE OF MOTION TO VACATE THE AUTOMATIC STAY
              AS TO THE WAYNE COUNTY TREASURER

 The Wayne County Treasurer, has filed a Motion to Vacate the Automatic Stay
 with the United States Bankruptcy Court, Eastern District of Michigan, Southern
 Division – Detroit.

 A complete copy of the Motion is on file with the Clerk of the Court at the
     U.S. Bankruptcy Court located at 211 W. Fort St., Ste 2100, Detroit, Michigan
 48226.

 Your rights may be affected. You should read these papers carefully and
 discuss them with your attorney, if you have one in this bankruptcy case. (If
 you do not have an attorney, you may wish to consult one.)

 If you do not want the Court to vacate the Automatic Stay, or if you want the Court
 to consider your views on the Motion, then on or before 14 days from date of
 service, you or your attorney must:

 1.   File with the Court a written response or an Answer, explaining your position
      at:
United States Bankruptcy Court,                   United States Bankruptcy Court,
211 W. Fort St., Ste. 2100,            and         226 W. 2nd Street
Detroit, MI 48226.                                 Flint, MI 48502

 If you mail your response or Answer to the Court for filing, you must mail it
 early enough so the Court will receive it on or before the date stated above.
 All attorneys are required to file pleadings electronically.

 You must also mail a copy to:


 17-53017-mar    Doc 67   Filed 10/21/20   Entered 10/21/20 10:37:28   Page 6 of 8
 Richardo I. Kilpatrick, Kilpatrick & Associates, P.C., 903 N. Opdyke Road,
 Suite C, Auburn Hills, Michigan 48326.

 Krispen S. Carroll, Chapter 13 Trustee, 719 Griswold Street, 1100 Dime Bldg.,
 Detroit, Michigan 48226;

 Dequan Botswana Thomas, Debtor, 13022 Foley Street, Detroit, MI 48227

 Marshall D. Schultz, Debtor’s Attorney, 29777 Telegraph Road, Suite 2203,
 Southfield, MI 48034

 2. If a response or Answer is timely filed and served, the Clerk of the Court will
 schedule a Hearing on the Motion and will serve you with notice of the date, time
 and location of the Hearing.

 If you or your attorney do not take these steps, the Court may decide that you
 do not oppose the relief sought in the Motion and may enter an Order granting
 that relief.
                                       Respectfully Submitted,
                                       KILPATRICK & ASSOCIATES, P.C.
                                       Attorney for Creditor, Wayne County Treasurer

                                       /S/RICHARDO I. KILPATRICK
                                       RICHARDO I. KILPATRICK (P35275)
                                       615 Griswold, Suite 1305
                                       Detroit, MI 48226
                                       (248) 377-0700
Dated: October 21, 2020                 ecf@kaalaw.com




  17-53017-mar     Doc 67   Filed 10/21/20   Entered 10/21/20 10:37:28    Page 7 of 8
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

DEQUAN BOTSWANA THOMAS,                             Case No. 17-53017-MAR
                                                    Honorable MARK A. RANDON
       Debtor.                                      Chapter 13

13022 Foley Street
Detroit, MI 48227
XXX-XX-4591
________________________________/

                                     PROOF OF SERVICE

       KELISHA SMITH states that on the 21st day of October, 2020, she served a copy of the
MOTION TO VACATE THE AUTOMATIC STAY AS TO THE WAYNE COUNTY
TREASURER, PROPOSED ORDER, NOTICE and this PROOF OF SERVICE upon the
following parties with the Clerk of the Court using the ECF system which will send notification of
such filing to the following:
Krispen S. Carroll                          notice@det13ksc.com

Marshall D. Schultz                         marshalld.schultz@gmail.com

Office of the U.S. Trustee                  via ecf e-mail

And by depositing same in a United States postal box located in Auburn Hills, Michigan, with the
lawful amount of postage affixed thereto and addressed to:
Dequan Botswana Thomas                           Grand River Holding LLC
13022 Foley Street                               4815 Sheldon Rd,
Detroit, MI 48227                                Rochester, MI 48306

MJM Restoration LLC
32568 Dequindre
Warren, MI 48092



                                                   /S/KELISHA SMITH
                                                   KELISHA SMITH, an employee of
                                                   KILPATRICK & ASSOCIATES, P.C.
                                                   615 Griswold, Suite 1305
                                                   Detroit, MI 48226
                                                   (248) 377-0700
                                                   ecf@kaalaw.com


  17-53017-mar        Doc 67    Filed 10/21/20   Entered 10/21/20 10:37:28       Page 8 of 8
